Revised September 9, 1998

                   UNITED STATES COURT OF APPEALS
                            FIFTH CIRCUIT

                            ____________

                            No. 96-60865
                            ____________


          J & B ENTERTAINMENT, INC,


                               Plaintiff - Appellant,

          versus


          CITY OF JACKSON, MISSISSIPPI,


                               Defendant - Appellee.



          Appeal from the United States District Court
            for the Southern District of Mississippi

                          August 21, 1998

Before WIENER, EMILIO M. GARZA, and BENAVIDES, Circuit Judges.

EMILIO M. GARZA, Circuit Judge:

     The City of Jackson (“the City” or “Jackson”) enacted an

ordinance banning public nudity, with certain exceptions (“the

Ordinance”).   J & B Entertainment, Inc. (“J&B”),1 the operator of

a club featuring live female nude dancing, brought suit challenging



     1
          Prior to oral argument, we granted J&B’s motion to
substitute itself in place of the former appellant, JML Club
Management, Inc., which initially brought this suit. For the sake
of clarity, we refer to the appellant as J&B throughout the
opinion, even where JML took the actions in question.
the constitutionality of the Ordinance and seeking declaratory and

injunctive relief.          J&B filed a motion for summary judgment, which

the district court denied, instead granting summary judgment in

favor of the City.           J&B appealed and, on the skeletal record now

before us, we vacate the district court’s grant of summary judgment

in   favor      of    the   City   on    factual    grounds    and    remand     with

instructions.          We affirm the district court’s denial of J&B’s

summary judgment motion as a matter of law.

                                           I

       In February 1995, J&B opened Legends Cabaret, a club featuring

live       female    nude   dancing.    Jackson    enacted    the    Ordinance   the

following month. The Ordinance prohibits persons physically present

in public places from knowingly or intentionally: (1) engaging in

sexual intercourse; (2) appearing in a state of nudity; or (3)

fondling the genitals of himself, herself, or another person.2

“Nudity” is defined as “the showing of the human genitals, anus, or

the female nipple.”           Persons “engaged in expressing a matter of

serious literary, artistic, scientific or political value,” are

excepted from the Ordinance’s reach (“the exception”). Supervisors,

managers, owners, and employers of a person who appears in a state

of nudity may be guilty of a misdemeanor. Preambulatory clauses to

the Ordinance provide that the City enacted the Ordinance because

of its interests in protecting order and morality and in combating


       2
               The text of the Ordinance is set out in Appendix A.

                                          -2-
secondary effects associated with public nudity. The record before

us, however, does not indicate whether the City considered any

studies on secondary effects prior to enacting the Ordinance.

      After J&B brought an action challenging the constitutionality

of the Ordinance, the district court directed both parties to

submit motions for summary judgment. Although J&B submitted a

motion for summary judgment, the City did not.3                   Although no

evidence in the record specified what specific secondary effects

may have motivated the City to enact the Ordinance, the district

court then issued an order denying J&B’s summary judgment motion

and granting summary judgment in favor of the City.4             As applied to

J&B, the court found the Ordinance constitutional under the Supreme

Court’s decision in Barnes v. Glen Theatre, Inc.,               501 U.S. 560,

111 S. Ct. 2456, 115 L. Ed. 2d 504 (1991), and rejected J&B’s as

applied and facial vagueness and overbreadth arguments.                      The

district court also rejected J&B’s challenges to the Ordinance



      3
            The district court’s opinion suggests that, although the City did not
file a summary judgment motion, it may have filed a response to J&B’s summary
judgment motion. The district court docket sheet does not list, and the record
on appeal does not contain, this response.      If it exists, we have not been
apprised of its contents. Because there is no record of the filing of the City’s
response, we will assume that the City did not respond to J&B’s summary judgment
motion.
      4
             The district court quoted our opinion in Supreme Beef Processors,
Inc. v. Yaquinto, 864 F.2d 388, 393 (5th Cir. 1989), for the proposition that
“when ‘one party moves for summary judgment the district court, in an appropriate
case, may grant summary judgment against the movant, even though the opposite
party has not actually filed a motion for summary judgment.’” (quoting Landry v.
G.B.A., 762 F.2d 462, 464 (5th Cir. 1985)). J&B has not challenged this
conclusion, and we need not comment upon it further.      See Exxon Corp. v. St.
Paul Fire & Marine Ins. Co., 129 F.3d 781, 786 (5th Cir. 1997).

                                      -3-
under state law.   J&B’s timely appeal followed.

                                 II

     We review the grant of summary judgment de novo, taking the

facts in the light most favorable to the nonmovant below.    See New

York Life Ins. Co. v. Travelers Ins. Co., 92 F.3d 336, 338 (5th

Cir. 1996).   District court determinations of state law are also

reviewed de novo. See Salve Regina College v. Russell, 499 U.S.
225, 239, 111 S. Ct. 1217, 1221, 113 L. Ed. 2d 190 (1991).   Summary

judgment is appropriate where the record discloses “that there is

no genuine issue of material fact and that the moving party is

entitled to a judgment as a matter of law.”   FED. R. CIV. P. 56(c).

                                III

     We turn our attention first to the challenges that J&B brings

against the Ordinance on overbreadth and vagueness grounds, both as

applied and facially. “The overbreadth and vagueness doctrines are

related yet distinct.”    American Booksellers v. Webb, 919 F.2d
1493, 1505 (11th Cir. 1990). The vagueness doctrine protects

individuals from laws lacking sufficient clarity of purpose or

precision in drafting.   See Erznoznik v. City of Jacksonville, 422
U.S. 205, 217-18, 95 S. Ct. 2268, 2276-77, 45 L. Ed. 2d 125 (1975).

“Overbroad legislation need not be vague, indeed it may be too

clear; its constitutional infirmity is that it sweeps protected

activity within its proscription.”    M.S. News Co. v. Casado, 721
F.2d 1281, 1287 (10th Cir. 1983).


                                -4-
                                A

     J&B posits that the Ordinance is facially overbroad because it

infringes upon protected First Amendment conduct.   In the district

court, J&B conceded that the City removed much, though not all, of

the possible overbreadth through the exception’s exemption of

persons “engaged in expressing a matter of serious literary,

artistic, scientific or political value.”

     Persons to whom a statute may be constitutionally applied

normally lack standing to argue that a statute is unconstitutional

if applied to persons or situations not before the court. See

Broadrick v. Oklahoma, 413 U.S. 601, 610, 93 S. Ct. 2908, 2915, 37
L. Ed. 2d 830 (1973). Standing requirements in the First Amendment

context, however, are relaxed “because of a judicial prediction or

assumption that the statute’s very existence may cause others not

before the court to refrain from constitutionally protected speech

or expression.”   Id. at 612, 93 S. Ct. at 2916; see also Board of

Airport Comm’rs v. Jews for Jesus, Inc., 482 U.S. 569, 574, 107 S.

Ct. 2568, 2572, 96 L. Ed. 2d 500 (1987).      Standing to bring a

facial overbreadth claim, however, is extremely limited:

     [T]he plain import of our cases is, at the very least,
     that facial overbreadth adjudication is an exception to
     our traditional rules of practice and that its function,
     a limited one at the outset, attenuates as the otherwise
     unprotected behavior that it forbids the State to
     sanction moves from “pure speech” toward conduct and that
     conduct))even if expressive))falls within the scope of
     otherwise valid criminal laws that reflect legitimate
     state interests in maintaining comprehensive controls
     over harmful, constitutionally unprotected conduct . . .

                               -5-
     where conduct and not merely speech is involved, we
     believe that the overbreadth of a statute must not only
     be real, but substantial as well, judged in relation to
     the statute’s plainly legitimate sweep.

Broadrick, 413 U.S. at 615, 93 S. Ct. at 2917-18.

     After carefully considering the arguments that J&B advances,

we find that the Ordinance’s alleged overbreadth, when compared to

its plainly legitimate sweep, is neither real nor substantial. J&B

hypothesizes    that   the   Ordinance        may   be   overbroad   because   it

infringes upon many forms of expression protected by the First

Amendment:    “the   New   Stage   Theatre      in    Jackson   perform[ing]    a

production of Hair,” “nude infant babies in public,” “a woman

breast feed[ing] in the park,” “a nude political debate in the

streets of Jackson,” and “John Grisham read[ing] one of his books

in the nude.”    Nude infants and women breast feeding in a park are

not protected by the First Amendment because they are not engaged

in expressing any idea.5      Cf. Barnes, 501 U.S. at 571, 111 S. Ct.

at 2463 (explaining that the First Amendment does not protect nude

sunbathers); City of Dallas v. Stanglin, 490 U.S. 19, 25, 109 S.

Ct. 1591, 1595, 104 L. Ed. 2d 18 (1989) (“It is possible to find

some kernel     of   expression    in    almost      every   activity   a   person

undertakes))for example, walking down the street or meeting one’s

friends at a shopping mall))but such a kernel is not sufficient to

bring the activity within the protection of the First Amendment.”);


      5
            We express no opinion as to whether nude infants or public breast
feeding may be protected by other constitutional or statutory provisions.

                                        -6-
Hang On, Inc. v. City of Arlington, 65 F.3d 1248, 1253 (5th Cir.

1995)(rejecting overbreadth argument because topless bar patrons do

not have a protected First Amendment right to touch nude dancers).

If John Grisham reads one of his novels in the nude or the New

Stage Theatre stages a production of “Hair,” courts can evaluate

whether these activities fall within the scope of the exception.

See Broadrick, 413 U.S. at 615-616, 93 S. Ct. at 2918 (“[W]hatever

overbreadth may exist should be cured through case-by-case analysis

of the fact situations to which its sanctions, assertedly, may not

be applied.”); Miller v. California, 413 U.S. 15, 25, 93 S. Ct.
2607, 2615, 37 L. Ed. 2d 419 (1973) (“[T]he First Amendment values

applicable to the States through the Fourteenth Amendment are

adequately protected by the ultimate power of appellate courts to

conduct    an   independent   review   of   constitutional    claims        when

necessary.”). Therefore, although hypothetical examples in which

the Ordinance may be overbroad can be imagined, these examples, in

comparison to its legitimate sweep, are not substantial. See

Broadrick, 413 U.S. at 615, 93 S. Ct. at 2918.

     Other      considerations   strengthen   our   conclusion       that    the

Ordinance is not substantially overbroad.           The Supreme Court has

rejected    a   facial   overbreadth   challenge    to   an   Ohio    statute

criminalizing the possession of child pornography containing an

exception similar to that found in the Ordinance because the

exception in that statute removed any substantial overbreadth. See


                                    -7-
Osborne v. Ohio, 495 U.S. 103, 112 n.9, 110 S. Ct. 1691, 1698 n.9,

109   L.   Ed.   2d    98    (1990).          Moreover,     “[a]pplication          of   the

overbreadth doctrine . . . is, manifestly, strong medicine. It has

been employed only by the Court sparingly and only as a last

resort.”    Broadrick, 413 U.S. at 613, 93 S. Ct. at 2916.                          Because

the   Ordinance       is    not    substantially         overbroad,     any       remaining

ambiguities can be clarified in future cases. See Young v. American

Mini Theatres, Inc., 427 U.S. 50, 61, 96 S. Ct. 2440, 2448, 49 L.

Ed. 2d 310 (1976); Broadrick, 413 U. S. at 613, 93 S. Ct. at 2916

(“Facial    overbreadth           has   not       been   invoked    when      a    limiting

construction     has       been    or   could      be    placed    on   the   challenged

statute.”). Accordingly, we reject J&B’s overbreadth challenge.

                                              B

      J&B next contends that the Ordinance is void for vagueness,

both as applied and facially. “[A]n enactment is void for vagueness

if its prohibitions are not clearly defined.”6                     Grayned v. City of

      6
            The Supreme Court has set forth several reasons for the prohibition
of vagueness:

      [B]ecause we assume that man is free to steer between lawful and
      unlawful conduct, we insist that laws give the person of ordinary
      intelligence a reasonable opportunity to know what is prohibited, so
      that he may act accordingly. Vague laws may trap the innocent by
      not providing fair warning. Second, if arbitrary and discriminatory
      enforcement is to be prevented, laws must provide explicit standards
      for those who apply them. A vague law impermissibly delegates basic
      policy matters to policemen, judges, and juries for resolution on an
      ad hoc and subjective basis, with the attendant dangers of arbitrary
      and discriminatory application. Third, but related, where a vague
      statute “abut[s] upon sensitive areas of basic First Amendment
      freedoms,” it “operates to inhibit the exercise of [those]
      freedoms.” Uncertain meanings inevitably lead citizens to “‘steer
      far wider of the unlawful zone’ . . . than if the boundaries of the
      forbidden areas were clearly marked.”

                                           -8-
Rockford, 408 U.S. 104, 109, 92 S. Ct. 2294, 2298, 33 L. Ed. 2d 222

(1972). In determining whether a statute is vague, we view the law

from the standpoint of a person of ordinary intelligence.               See id.

                                       1

      As applied to J&B, we conclude that the Ordinance and its

exception are not vague.            J&B and its employees can clearly

understand that totally nude dancing violates the Ordinance.                 J&B

has not argued that the terms “nipple,” “anus,” or “genitals” are

vague or that it and its employees cannot understand their meaning.

See Dodger’s Bar & Grill v. Johnson County Bd. of County Comm’rs,

32 F.3d 1436, 1444-45 (10th Cir. 1994) (rejecting argument that

ordinance prohibiting fondling of genitals, acts simulating sexual

intercourse, or the displaying of human genitals, buttocks, anus,

or part of the female breast was vague); Kev, Inc. v. Kitsap

County, 793 F.2d 1053, 1057 (9th Cir. 1986) (rejecting void-for-

vagueness    argument    for   statute      that   prohibited   caressing     or

fondling of dancers by patrons of nude dancing bar).              J&B conceded

below that the entertainment performed by its dancers lacks any

serious literary, artistic, political, scientific or social value.

Cf. Walker v. City of Kansas City, 911 F.2d 80, 87 (8th Cir. 1990)

(rejecting contention that nude dancers have any serious literary,

artistic, political, or scientific value).            Thus, we reject J&B’s

as applied vagueness challenge. See Broadrick, 413 U.S. at 608, 93


Grayned, 408 U.S. at 108-09, 92 S. Ct. at 2298-2299 (internal citations omitted).

                                      -9-
S. Ct. at 2914 (“[E]ven if the outermost boundaries of [the

statute]   may   be    imprecise,    any    such   uncertainty   has    little

relevance here, where appellants’ conduct falls squarely within the

‘hard core’ of the statute’s proscriptions and appellants concede

as much.”).

                                       2

     Because the Ordinance as applied to J&B is not vague, J&B may

proceed on its facial vagueness challenge only if the Ordinance’s

effect on legitimate expression is “real and substantial and the

language of the ordinance is not readily subject to a narrowing

construction     by   the   state   courts.”       Basiardanes   v.    City   of

Galveston, 682 F.2d 1203, 1210 (5th Cir. 1982) (emphasis added).

“Real and substantial” for a facial vagueness test has the same

meaning as for a facial overbreadth challenge. See Young, 427 U.S.

at 60, 96 S. Ct. at 2447.

     J&B argues that a person of ordinary intelligence could not

understand the words of the exception))“serious literary, artistic,

scientific or political value”))or whether her conduct fell within

the terms of the exception.         Jackson, however, did not pull these

words from thin air.        They are drawn from the third prong of the

obscenity test enunciated in Miller, 413 U.S. at 24, 93 S. Ct. at

2615, appear as one prong of the Mississippi statute defining

obscenity, see MISS. CODE ANN. § 97-29-103(1)(b), and are the subject

of a plethora of opinions handed down by state and federal courts


                                     -10-
throughout this nation in the quarter century since Miller was

decided. See Barnes, 501 U.S. at 585 n.2, 111 S. Ct. at 2470 n.2

(Souter, J., concurring); Triplett Grille, Inc. v. City of Akron,

40 F.3d 129, 136 (6th Cir. 1994).        Though J&B may argue that these

words are inherently vague, the Supreme Court itself has not done

better, and “[c]ondemned to the use of words, we can never expect

mathematical certainty from our language.”              Grayned, 408 U.S. at

110, 92 S. Ct. at 2300.             Moreover, the Ordinance contains a

knowledge    requirement,      further      limiting    the     potential    for

individuals to be ensnared inadvertently in its grasp. See Village

of Hoffman Estates v. Flipside, Hoffman Estates, Inc., 455 U.S.
489, 499, 102 S. Ct. 1186, 1193, 71 L. Ed. 2d 362 (1983) (“[A]

scienter requirement may mitigate a law’s vagueness, especially

with respect to the adequacy of notice to the complainant that his

conduct is proscribed.”).       Thus, the terms of the exception do not

contain real and substantial vagueness.

     J&B also argues that the Ordinance is facially vague because

it does not specify who should determine whether an activity has

“serious literary, artistic, scientific or political value” or how

they should make that determination.             We reject this argument

because, as noted above, these words appear as one prong of the

Miller obscenity test and MISS. CODE ANN. § 97-29-103(1)(b). The

experience     gained   by     private      persons,    attorneys,        police,

prosecutors,    and   courts   in    interpreting      Miller   and   §   97-29-


                                     -11-
103(1)(b) may aid them in their interpretation of the Ordinance and

in deciding who should make the necessary determinations.                Further

guidance, to the extent any is needed, can be supplied by appellate

courts.    See Miller, 413 U.S. at 25, 93 S. Ct. at 2615 (“[T]he

First   Amendment   values    applicable    to    the   States    through      the

Fourteenth Amendment are adequately protected by the ultimate power

of   appellate   courts      to   conduct    an   independent         review    of

constitutional claims when necessary.”).

     J&B   additionally   argues     that   the   Ordinance      is    void    for

vagueness because it “impermissibly delegates basic policy matters

to policemen, judges, and juries.”          See Grayned, 408 U.S. at 108-

09, 92 S. Ct. at 2299;       Kolender v. Lawson, 461 U.S. 352, 358-60,

103 S. Ct. 1855, 1858-59, 75 L. Ed. 2d 903 (1983).               We again note

that J&B has not argued that the terms “nipple,” “anus,” or

“genitals” are vague or that a person of reasonable intelligence

cannot understand the meaning of these terms.            See Dodger’s Bar &

Grill, 32 F.3d at 1444-45; Kev, 793 F.2d at 1057.             In the absence

of any such argument, we find that the Ordinance sets forth a core

of prohibited conduct with sufficient definiteness to guide those

who must interpret it. See Kolender, 461 U.S. at 358, 103 S. Ct. at

1858 (finding a law to be void for vagueness because it specified

no core of prohibited conduct and permitted “‘a standardless sweep

allow[ing] policemen, prosecutors, and juries to pursue their

personal predilections’”) (quoting Smith v. Goguen, 415 U.S. 566,


                                    -12-
574, 94 S. Ct. 1242, 1247-48, 39 L. Ed. 2d 605 (1974)).

       Finally, J&B argues that the Ordinance is facially vague

because the exception contains only one of the Miller obscenity

test’s three prongs.       This argument is reminiscent of the Supreme

Court’s reasoning in Reno v. ACLU, __ U.S. __, 117 S. Ct. 2329,

2345, 138 L. Ed. 2d 874 (1997), in which the Court found certain

terms in the Communications Decency Act of 1996 to be vague because

the Act defined them by reference only to one of Miller’s three

prongs.    The offending terms in the Act were “indecent” and

material that “in context, depicts or describes, in terms patently

offensive as measured by contemporary community standards, sexual

or excretory activities or organs.”                 Id. at __, 117 S. Ct. at 2324.

In rejecting the government’s argument that these terms were no

more   vague   than    Miller’s       definition       of   obscenity,      the   Court

described the “lack[ing] of serious literary, artistic, political,

or   scientific    value”       prong    as     “particularly        important”     and

“critically    limit[ing]       the     uncertain       scope   of    the   obscenity

definition.”      Id. at __, 117 S. Ct. at 2345. In contrast to the

Communications        Decency     Act,        the     Ordinance      includes      this

“particularly important” prong as its exception.                  Moreover, as the

district court correctly noted, nudity and obscenity are not

synonymous.    See Schad v. Borough of Mt. Ephraim, 452 U.S. 61, 66,

101 S. Ct. 2176, 2181, 68 L. Ed. 2d 671 (1981); Erznoznik, 422 U.S.

at 213, 95 S. Ct. at 2275. If the City were required to include all


                                         -13-
three prongs of Miller, it would be regulating obscene nudity, and

its ability to regulate nonobscene nudity would be eviscerated.

Because Barnes plainly gives governments the power to regulate

nonobscene nudity, as we discuss below, we reject J&B’s argument.

     In conclusion, we reiterate that because the Ordinance is not

vague as applied to J&B, we have reviewed J&B’s facial vagueness

challenge only to determine whether the Ordinance contains real and

substantial vagueness.   We express no opinion as to whether less

than substantial vagueness exists in the Ordinance; that is a task

for future courts. See Young, 427 U.S. at 61, 96 S. Ct. at 2448;

Basiardanes, 682 F.2d at 1210.

                                  IV

                                  A

     We now turn to the question of whether the Ordinance is

consistent with the First Amendment to the U.S. Constitution.

While it is now beyond question that nonobscene nude dancing is

protected by the First Amendment, even if “only marginally so,”

see, e.g., Barnes, 501 U.S. at 565-66, 111 S. Ct. at 2460 (“Nude

dancing of the kind sought to be performed here is expressive

conduct within the outer perimeters of the First Amendment, though

we view it as only marginally so.”); Schad, 452 U.S. at 66, 101 S.

Ct. at 2181, it is also clear that the government can regulate such

activity.   “[E]ven though we recognize that the First Amendment

will not tolerate the total suppression of erotic materials that


                                 -14-
have some arguably artistic value, it is manifest that society’s

interest in protecting this type of expression is of a wholly

different, and lesser, magnitude than the interest in untrammeled

political debate.”    Young, 427 U.S. at 70, 96 S. Ct. at 2452.

     In Barnes, a three-judge plurality of the Supreme Court held

that an   enactment   banning   public   nudity,   as   applied   to   nude

dancing, can be upheld as a content-neutral time, place, and manner

regulation if it comports with the intermediate scrutiny test

enunciated in United States v. O’Brien, 391 U.S. 367, 376-77, 88 S.

Ct. 1673, 1678-79, 20 L. Ed. 2d 672 (1968). See Barnes, 501 U.S. at

567, 111 S. Ct. at 2461.   In O’Brien, the Court set out the four-

part test as follows:

     [A] government regulation is sufficiently justified [1]
     if it is within the constitutional power of the
     government; [2] if it furthers an important or
     substantial   governmental    interest;    [3]   if   the
     governmental interest is unrelated to the suppression of
     free expression; and [4] if the incidental restriction on
     alleged First Amendment freedoms is no greater than is
     essential to the furtherance of that interest.

O’Brien, 391 U.S. at 376-77, 88 S. Ct. at 1679.         Using this test,

the three-judge plurality upheld Indiana’s prohibition on public

nudity, as applied to nude dancing.      See Barnes, 501 U.S. at 570,

111 S. Ct. at 2462-63.   In a separate concurrence, Justice Souter

agreed with the plurality that the O’Brien test should be used to

determine whether a statute banning public nudity is a valid time,

place, and manner regulation, but differed with regard to O’Brien’s



                                 -15-
second prong))namely, the societal interest necessary to permit

governmental regulation.           See Barnes, 501 U.S. at 582, 111 S. Ct.

at   2468-69    (Souter,     J.,    concurring);   see   also   International

Eateries of Am., Inc. v. Broward County, 941 F.2d 1157, 1160 (11th

Cir. 1991) (discussing differences between the plurality opinion

and Justice Souter’s concurrence).             While the plurality found

morality   to   be   a   sufficient     governmental     interest   to   permit

regulation, see Barnes, 501 U.S. at 568-69, 111 S. Ct. at 2461-62,

Justice    Souter    found    that     combating   secondary    effects    was

sufficient, but that morality was not. Id. at 582, 111 S. Ct. at

2468-69 (Souter, J., concurring). Justice Scalia concurred in the

judgment, but adopted a different analysis, explaining that “the

challenged regulation must be upheld, not because it survives some

lower level of First Amendment scrutiny, but because, as a general

law regulating conduct and not specifically directed at expression,

it is not subject to First-Amendment scrutiny at all.” Id. at 572,

111 S. Ct. at 2463 (Scalia, J., concurring).

      Because no single opinion in Barnes commanded a majority, as

an initial matter, we must decide which opinion sets forth the

relevant standard under the First Amendment.                J&B argues that

precisely because no opinion commanded a majority, we cannot rely

on Barnes, and must instead evaluate the Ordinance under the test

set out in City of Renton v. Playtime Theatres, Inc., 475 U.S. 41,

106 S. Ct. 929, 89 L. Ed. 2d 29 (1986).            “When a fragmented Court

                                       -16-
decides a case and no single rationale explaining the result enjoys

the assent of five Justices, ‘the holding of the Court may be

viewed as that position taken by those Members who concurred in the

judgments on the narrowest grounds.’” Marks v. United States, 430
U.S. 188, 193, 97 S. Ct. 990, 993, 51 L. Ed. 2d 260 (1977) (quoting

Gregg v. Georgia, 428 U.S. 153, 169 n.15, 96 S. Ct. 2909, 2923

n.15, 49 L. Ed. 2d 859 (1976)). Courts have generally adopted

Justice Souter’s concurrence as the narrowest opinion in Barnes.

See, e.g., Triplett Grille, 40 F.3d at 134; International Eateries,
941 F.2d at 1160-61 (adopting Justice Souter’s concurrence as the

narrowest opinion because it was the closest to the secondary

effects analysis of Renton). “While ‘there is some awkwardness in

attributing precedential value to an opinion of one Supreme Court

justice to which no other justice adhered, it is the usual practice

when that is the determinative opinion.’” Triplett Grille, 40 F.3d

at 134 (quoting Blum v. Witco Chem. Corp., 888 F.2d 975, 981 (3rd

Cir. 1989)).   We agree with the Sixth and Eleventh Circuits that

Justice Souter’s concurrence is the narrowest opinion in Barnes,

and   accordingly   will   follow   Justice   Souter’s   concurrence   in

deciding this appeal.

      Before we turn to the merits of J&B’s challenge to the

Ordinance as applied to nude dancing, we note that, because we

review the Ordinance under an intermediate scrutiny standard of

review, the government bears the burden of justifying (i.e., both


                                    -17-
the burden of production and persuasion) the challenged statute.

See Renton, 475 U.S. at 48, 106 S. Ct. at 929; see also Turner

Broadcasting Sys., Inc. v. FCC, 512 U.S. 622, 664-65, 114 S. Ct.
2445, 2470, 129 L. Ed. 2d 497 (1994) (reaffirming that under the

intermediate scrutiny standard of review, the government bears the

burden of justifying the challenged enactment); Phillips v. Borough

of Keyport, 107 F.3d 164, 173 (3rd Cir. 1997) (en banc).

                                    B

                                    1

     The first prong of O’Brien requires that the government have

the constitutional power to enact the regulation in question.         J&B

contended below that the Ordinance failed this prong because the

City allegedly lacked the power to enact the Ordinance under state

law. The district court found that the City had the constitutional

power to enact this Ordinance under its police powers, and that, in

any event, state law authorized the City to enact the Ordinance.

Although on appeal J&B renews the argument it made below, we find

that the district court correctly concluded that Jackson has the

constitutional power to enact the Ordinance. See Barnes, 501 U.S.

at 583, 111 S. Ct. at 2469 (“[I]t is clear that the prevention of

such evils falls within the constitutional power of the State,

which satisfies the first O’Brien criterion.”).

                                    2

     Our   attention   is   next   directed   toward   O’Brien’s   second


                                   -18-
criterion))namely, whether the Ordinance “furthers an important or

substantial governmental interest.”          O’Brien, 391 U.S. at 376-77,

88 S. Ct. at 1678-79.      The district court concluded that under

Justice Souter’s concurrence in Barnes, secondary effects linked to

adult entertainment are a sufficient governmental interest to

justify a ban on public nudity, as applied to nude dancing.

Relying on dicta from Lakeland Lounge of Jackson, Inc. v. City of

Jackson, 973 F.2d 1255, 1258 n.1 (5th Cir. 1992), and Justice

Souter’s concurrence in Barnes, the court also determined that a

government need not provide any evidence that a desire to combat

secondary effects actually motivated it to enact an ordinance or

that the challenged ordinance may further its interests.                        J&B

disputes these conclusions, arguing that a government must still

consider evidence    of   secondary       effects,   must    do   so    prior    to

enacting an ordinance, and must determine how the ordinance may

further its interests.    As explained below, we agree with J&B that

the government must produce evidence that the challenged ordinance

may advance its interest in combating adverse secondary effects

attendant to nude dancing. In doing so, however, the government is

not limited to using evidence developed prior to enactment.

                                      a

     A local government’s interest in preserving the quality and

character of neighborhoods and urban centers can, if properly set

forth,   support   restrictions   on      both   public     nudity     and   adult


                                  -19-
entertainment.   See Renton, 475 U.S. at 50, 106 S. Ct. at 930

(stating that the government’s “‘interest in attempting to preserve

the quality of urban life is one that must be accorded high

respect’”) (quoting Young, 427 U.S. at 71, 96 S. Ct. at 2453).          In

setting forth this interest, a local government may place great

weight upon the experiences of, and studies conducted by, other

local governments,   as   well   as   opinions   of   courts   from   other

jurisdictions.   See Renton, 475 U.S. at 51, 106 S. Ct. at 931.

Crucially, in Renton, the Court explained that

     [t]he First Amendment does not require a city, before
     enacting such an ordinance, to conduct new studies or
     produce evidence independent of that already generated by
     other cities, so long as whatever evidence the city
     relies upon is reasonably believed to be relevant to the
     problem that the city addresses.

Id. at 51-52; 106 S. Ct. at 931.      Thus, Renton teaches us that the

government must produce some evidence of adverse secondary effects

produced by public nudity, as applied to nude dancing, or adult

entertainment in order to justify a challenged enactment using the

secondary effects doctrine. Id. Justice Souter’s concurrence in

Barnes establishes that, in justifying a ban on public nudity, as

applied to nude dancing, the government can meet this burden either

by developing evidence of secondary effects prior to enactment or

by adducing such evidence at trial. See Barnes, 501 U.S. at 582,

111 S. Ct. at 2469 (Souter, J., concurring) (“Our appropriate focus

is not an empirical enquiry into the actual intent of the enacting



                                 -20-
legislature,      but    rather     the    existence     or    not    of    a   current

governmental interest in the service of which the challenged

application of the statute may be constitutional.”); Phillips, 107
F.3d at 178; International Eateries, 941 F.2d at 1161 (“[I]n order

to uphold a statute regulating nude dancing, it is still necessary

after Barnes that the statute meet the secondary effects test of

Renton.”). Renton also instructs us that a government must present

sufficient evidence to demonstrate “a link between the regulation

and   the   asserted     governmental        interest,”       under   a    “reasonable

belief” standard in order to satisfy this prong of O’Brien. See

Renton, 475 U.S. at 51-52, 106 S. Ct. at 931; see also SDJ, Inc. v.

City of Houston, 837 F.2d 1268, 1274 (5th Cir. 1988).

      Thus, the district court in this case misinterpreted Justice

Souter’s concurrence in Barnes because, although his concurrence

allows a local government to justify a challenged ordinance based

on evidence developed either prior to enactment or adduced at

trial, it does not eliminate the government’s burden of introducing

sufficient    evidence        to   justify   the   challenged         ordinance.    See

Barnes, 501 U.S.   at    582,   111    S.    Ct.   at    2469    (Souter,     J.,

concurring); International Eateries, 941 F.2d at 1161. Our opinion

in Lakeland Lounge, 973 F.2d at 1258-59, is not to the contrary.7


      7
            In addition to Lakeland Lounge, the district court relied on various
state and district court opinions from around the country and the Sixth Circuit’s
opinion in Triplett Grille, 40 F.3d at 135. Although dicta from Triplett Grille
suggests that Barnes may have obviated the government’s need to provide evidence
that secondary effects associated with adult entertainment motivated it to ban

                                          -21-
We upheld the challenged ordinance there because the government

adduced sufficient evidence at trial to establish that prior to

enacting the ordinance, it had reviewed sufficient evidence to

develop a reasonable belief that enacting the zoning ordinance

would    ameliorate         secondary          effects     associated          with   adult

entertainment.      Id.     at    1258-59.        As     such,    Lakeland      Lounge    is

consonant with our case law upholding ordinances regulating adult

entertainment       where    the       government      has      introduced      sufficient

evidence to justify the ordinance on the basis of preenactment

legislative findings or evidence adduced at trial. See Hang On, 65
F.3d at 1256; MD II Entertainment, Inc. v. City of Dallas, 28 F.3d
492, 496 (5th Cir. 1994); SDJ, 837 F.2d at 1274 (“[U]nlike our

review under a standard of rationality, we will not hypothesize

such an objective or accept a naked assertion.                      Rather, we intrude

into the regulatory decision process to the extent that we insist

upon objective evidence of purpose))a study or findings. Insisting

upon findings reduces the risk that a purported effort to regulate

effect is a mask for regulation of content.”).                          Accordingly, the

district    court    erred        in   concluding        that    when    the    government

attempts    to   justify      a    ban    on    public     nudity       as   fulfilling   a


public nudity, as applied to nude dancing, the Sixth Circuit proceeded to examine
the evidence in the record to determine whether the government had properly
justified the ordinance, see id. at 135, as we do here.        Indeed, the Sixth
Circuit in Triplett Grille struck down the ordinance in question there because
it concluded that the government had failed to introduce sufficient evidence to
justify a complete ban on all nudity, including where the nudity occurred as part
of serious artistic, literary, political or scientific expression. See id. at
136. Thus, Triplett Grille does not support the district court’s conclusion.

                                           -22-
substantial government interest based on the secondary effects

doctrine, as applied to nude dancing, it does not need to introduce

any evidence.8    “To insist on less is to reduce the First Amendment

to a charade.” Phillips, 107 F.3d at 178.

                                       b

      Although it erroneously concluded that a government does not

need to introduce evidence to justify an ordinance regulating

public nudity challenged on First Amendment grounds, the district

court also found sufficient evidence in the record to determine

that the City enacted the Ordinance based on secondary effects

associated with public nudity, as applied to nude dancing.                   The

district court based its conclusion upon two pieces of evidence.

First, the court noted that a preambulatory clause to the Ordinance

provides that “the City of Jackson has a legitimate interest in


      8
            J&B also argues that because the City first chose to adopt a zoning
ordinance, it could not adopt other measures designed to resolve related problems
without first finding that the zoning ordinance was inadequate to ameliorate the
secondary effects previously identified. Acceptance of J&B’s argument would
require Jackson to produce its own studies in order to support this Ordinance or
find a study produced by another government in an almost identical position.
Barnes forecloses this argument:

      In light of Renton’s recognition that legislation seeking to combat
      the secondary effects of adult entertainment need not await
      localized proof of those effects, the State of Indiana could
      reasonably conclude that forbidding nude entertainment . . .
      furthers its interest in preventing prostitution, sexual assault,
      and associated crimes.     Given our recognition that “society’s
      interest in protecting this type of expression is of a wholly
      different, and lesser, magnitude than the interest in untrammeled
      political debate,” . . . I do not believe that a State is required
      affirmatively to undertake to litigate this issue repeatedly in
      every case.
501 U.S. at 584-85, 111 S. Ct. at 2470 (Souter, J. concurring) (internal
citations omitted).

                                      -23-
combating secondary effects associated with public places where

persons who are physically present appear nude amongst strangers.”

Second,     the   court   noted    that    the   City    enacted   an    adult

entertainment zoning ordinance in 1991 (“1991 zoning ordinance”),

and that the composition of the City Council that enacted the 1991

zoning ordinance was the same as the City Council that enacted the

Ordinance in question here.

     In SDJ, we explained how a government can justify a challenged

ordinance    as   fulfilling   a   substantial     interest   based     on   the

secondary effects doctrine:

     [A] city may establish its “substantial interest” in the
     regulation by compiling a record with evidence that it
     may be “reasonably believed to be relevant to the problem
     that the city addresses.” We do not ask whether the
     regulator subjectively believed or was motivated by other
     concerns, but whether an objective lawmaker could have so
     concluded, supported by an actual basis for the
     conclusion. Legitimate purpose may be shown by reasonable
     inferences from specific testimony of individuals, local
     studies, or the experiences of other cities.

SDJ, 837 F.2d at 1274 (internal citations omitted). As noted above,

the City must demonstrate “a link between the regulation and the

asserted    governmental    interest,”     under   a    “reasonable     belief”

standard.     See Renton, 475 U.S. at 51-52, 106 S. Ct. at 931.

Because the First Amendment protects nonobscene nude dancing, see

Barnes, 501 U.S. at 565-66, 111 S. Ct. at 2463, we again note that

on summary judgment and at trial, the government bears the burden

of justifying the challenged enactment by introducing sufficient

evidence.     Renton, 475 U.S. at 48, 106 S. Ct. at 929; see also

                                    -24-
Turner Broadcasting, 512 U.S. at 664-65, 114 S. Ct. at 2470;

Phillips, 107 F.3d at 173.

     Our task of reviewing the district court’s finding that

sufficient evidence exists in the record to determine that the City

has met its burden under this prong of O’Brien is complicated by

its conclusion that a government does not need to provide any

evidence to justify a challenged enactment.    As a result of this

conclusion, the court determined that the City had satisfied this

prong based on an extremely sparse record.    Excluding procedural

motions, the record consists only of several unamended and amended

complaints and answers by J&B and the City, respectively, J&B’s

summary judgment motion, and the order granting summary judgment.

The record contains neither any deposition testimony nor any

affidavit from any City council member or city employee that might

clarify the City’s motives for enacting the Ordinance.    The City

also did not file a summary judgment motion with attached exhibits

that might illuminate its motives.9      In fact, other than its

answers to J&B’s complaint, the only nonprocedural written document

in the record submitted by the City, either to this Court or the

district court, is its 15-page appellate brief that is similarly

unenlightening.   Finally, the City has not presented the record of

evidentiary hearings, if any, conducted by the district court.

     The first piece of evidence that the district court relied


     9
          See supra note 3.

                               -25-
upon to conclude that the City enacted the Ordinance to combat

secondary effects linked to public nudity is the Ordinance’s

preambulatory clause stating that “the City of Jackson has a

legitimate interest in combating secondary effects associated with

public places where persons who are physically present appear nude

amongst strangers.” In Lakeland Lounge, we explained that the mere

incantation of the words “secondary effects” may not save a statute

“formulated   without     specific    attention    to   specific     secondary

effects.” Lakeland Lounge, 973 F.2d at 1259. No explanation of what

specific secondary effects motivated Jackson to enact the Ordinance

appears in its text, and the City Council failed to make any

specific legislative findings prior to enactment. See id.; see also

Phillips, 107 F.3d at 173 (“There is no articulation by the state

of what it perceives its relevant interests to be and how it thinks

they will be served.      This is particularly troublesome in a case,

like this,    where   the    legislative    findings    speak   in   terms   of

‘serious objectionable operational characteristics,’ ‘deleterious

effects,’    and   ‘the     deterioration   of    the   community’     without

identifying in any way those ‘characteristics,’ those ‘effects,’ or

that ‘deterioration.’”).         Moreover, because the district court

granted summary judgment before the record was fully developed, the

City did not present evidence in court to demonstrate “a current

governmental interest” that might validate the Ordinance.              Barnes,
501 U.S. at 582, 111 S. Ct. at 2469 (Souter, J., concurring)


                                     -26-
(upholding ordinance in absence of preenactment evidence where

government presented sufficient evidence at trial to justify the

ordinance); Renton, 475 U.S. at 51-52, 106 S. Ct. at 931 (upholding

ordinance regulating adult entertainment where government justified

ordinance by placing sufficient studies into evidence to establish

that the studies could reasonably be believed to be relevant to the

problems the government faced).                  Further, no evidence exists to

indicate how the City believed that the Ordinance might further its

interests.         See    DLS, 107 F.3d    at   410   (upholding    ordinance

regulating nude dancing where government introduced sufficient

evidence to enable the court to determine that the government had

a reasonable basis for determining that the ordinance might further

its interests).          Thus, this preambulatory clause may be one piece

of evidence in support of the Ordinance, if properly explained.                      On

the skeletal record before us, however, and in the absence of any

evidence suggesting that the City enacted the Ordinance with

“specific    attention        to    specific       secondary    effects”       or   any

justification at trial and explanation as to how the Ordinance may

further the City’s interests, this clause is insufficient to

justify the Ordinance.

       The second piece of evidence that the district court relied

upon   to   find    that    the    City    enacted     the   Ordinance    to    combat

secondary effects linked to public nudity was the City’s experience

in enacting the 1991 zoning ordinance.                 Prior to enacting the 1991


                                          -27-
zoning ordinance,      Jackson’s    City    Council    received     information

regarding   studies    on   secondary     effects     associated    with   adult

entertainment in other cities.          See Lakeland Lounge, 973 F.2d at

1258-59.    Other than the inference that Jackson must have had the

same interests because the composition of the City Council that

enacted the Ordinance was the same as the City Council that enacted

the 1991    zoning    ordinance,    however,   the     City   has   offered   no

reasoned explanation linking the two ordinances, for how they seek

to further similar interests, or for how it could reasonably

conclude that banning public nudity might further its interests.

Therefore, in light of Barnes, we find this single piece of

evidence to be insufficient to justify the Ordinance as fulfilling

a substantial governmental interest for the following reasons.

Barnes eschews an examination of the motives of legislators and

their knowledge in favor of a determination as to whether the

challenged ordinance may be valid in the service of a current

governmental   interest     and    some    evidence    that   the   challenged

enactment may further that interest.          See Barnes, 501 U.S. at 582,

111 S. Ct. at 2469 (Souter, J., concurring) (“At least as to the

regulation of expressive conduct, ‘[w]e decline to void [a statute]

essentially on the ground that it is unwise legislation which [the

legislator] had the undoubted power to enact and which could be

reenacted in its exact form if the same or another legislator made

a ‘wiser’ speech about it.’”) (alterations in original) (quoting


                                    -28-
O’Brien, 391 U.S. at 384, 88 S. Ct. at 1683).     Thus, the district

court’s focus on the City Council members’ knowledge directs our

attention precisely where it should not be.      Moreover, under the

intermediate scrutiny standard of review, the government bears the

burden of providing sufficient evidence to justify a regulation,

not the district court.     See Renton, 475 U.S. at 48, 96 S. Ct. at

929; see also Turner Broadcasting, 512 U.S. at 664-65, 114 S. Ct.

at 2470.    The district court in this case completely obviated the

City’s burden by attempting to justify the Ordinance for the City

before the City had a chance to do so when it prematurely granted

summary judgment, and we thus have no way of knowing how the City

might justify the Ordinance.

     Prudence also suggests that making the entire determination of

whether a challenged ordinance is constitutional hinge upon the

prior experiences of legislators, absent reasoned explanation, is

unwise.     While the district court’s conclusion that the prior

experiences of legislators can justify a challenged ordinance

without reasoned explanation linking the earlier enactment to the

challenged ordinance may be easily applied in this case, we may

quickly become bogged down in a morass of line-drawing in future

cases.     First, what if some but not all of the legislators have

previously received information on secondary effects. How many are

enough?    Half?   Two-thirds?   How long can pass between the review

of the materials and the challenged ordinance?          What if the


                                  -29-
applicable law has changed in the interim?             As Justice Souter’s

concurrence in Barnes suggests, there are no easy answers to these

questions.     Prudence thus dictates that the past experiences of

legislators,     while   perhaps    relevant     in   determining     whether

sufficient    evidence    exists   to   uphold   an   ordinance,     are    not

factually sufficient to uphold an ordinance in and of themselves.

     Our conclusion is in accord with the Third Circuit’s recent en

banc opinion in Phillips, 107 F.3d at 178.               After the Borough

enacted a zoning statute regulating adult entertainment, Phillips,

who desired to open an adult video and bookstore, brought suit

challenging the constitutionality of the zoning statute on grounds

that the Borough had failed to make preenactment legislative

findings.      The district court partially granted the Borough’s

motion to dismiss, and later granted summary judgment in favor of

the Borough. Id. at 173.      The Third Circuit vacated the orders and

remanded the case because the district court had granted the

motions to dismiss and for summary judgment before the Borough had

articulated what governmental interests it sought to advance and

how the ordinance might further those interests.10            Id.

     10
            As the Third Circuit aptly noted:

           It may well be that the defendants here, by pointing to
     studies from other towns and to other evidence of legislative facts,
     will be able to carry their burden of showing that the ordinance is
     reasonably designed to address the reasonably foreseeable secondary
     effect problems. Nevertheless, our First Amendment jurisprudence
     requires that the Borough identify the justifying secondary effects
     with some particularity, that they offer some record support for the
     existence of those effects and for the Ordinance’s amelioration
     thereof, and that the plaintiffs be afforded some opportunity to

                                    -30-
      In conclusion,      as a result of the district court’s premature

grant of summary judgment, the record now before us is simply too

bare to support its conclusion that the City enacted the Ordinance

based on a desire to combat secondary effects linked to public

nudity, as applied to nude dancing.             We are not in a position to

review this conclusion or determine whether the City could have a

reasonable belief that the Ordinance might further its interests.

Because    the   burden   of   proof    under   the   intermediate    scrutiny

standard of review is on the City and insufficient evidence exists

to indicate that the City has met its burden under this prong on

the record now before us, we vacate the district court’s grant of

summary judgment in favor of the City.11

                                        3

      O’Brien’s third criterion requires that “the governmental

interest be unrelated to the suppression of free expression.”

O’Brien, 391 U.S. at 376-77, 88 S. Ct. at 1678-79.            Both Renton and


      offer evidence in support of the allegations of their complaint. To
      insist on less is to reduce the First Amendment to a charade in this
      area.

Phillips, 107 F.3d at 175.
      11
            We have vacated the district court’s grant of summary judgment on
factual grounds. Because the Ordinance will not be a reasonable time, place and
manner regulation if it fails even one prong of O’Brien, J&B has advanced various
other arguments as to why it is entitled to summary judgment as a matter of law
that, if successful, would obviate the need for a remand, and the district court
granted summary judgment to the City in the same order in which it denied J&B’s
motion for summary judgment, we will proceed to review J&B’s remaining arguments
as to why it is entitled to summary judgment as a matter of law. See Phillips,
107 F.3d at 171 (first vacating the district court’s order because the district
court granted summary judgment before the City justified the challenged ordinance
and then going on to consider Phillip’s arguments as to why he was entitled to
summary judgment as a matter of law).

                                       -31-
the plurality and Justice Souter’s concurrence in Barnes held that

a regulation satisfies this criterion and is content neutral for

purposes of applying the O’Brien test if it can be “‘justified

without   reference    to   the    content     of   the    regulated   speech.’”

Barnes, 501 U.S. at 586, 111 S. Ct. at 2471 (emphasis in original)

(quoting Renton, 475 U.S. at 48, 106 S. Ct. 929). The majority in

Renton and Justice Souter in Barnes found that secondary effects

associated with adult theaters and public nudity, as applied to

nude dancing, respectively, can justify their restriction or ban.

See Barnes, 501 U.S. at 585-86, 111 S. Ct. at 2470-71; Renton, 475

U.S. at 47-48, 106 S. Ct. at 929.         “Because the State’s interest in

banning nude dancing results from a simple correlation of such

dancing with other evils, rather than from a relationship between

the other evils and the expressive component of the dancing, the

interest is unrelated to the suppression of free expression.”

Barnes, 501 U.S.   at   586,    111   S.   Ct.    at    2471   (Souter,   J.,

concurring).    If Barnes applies, therefore, the City has satisfied

the third prong of O’Brien.

     Perhaps sensing that it has a tough row to hoe if Barnes

applies, J&B contends that Barnes-O’Brien analytical framework is

inapplicable because the framework only applies to content neutral

laws, and the Ordinance is not content neutral for two reasons.

J&B first argues that the Ordinance is not content neutral because

it is underinclusive.       J&B contends that the Indiana statute in

                                     -32-
question in Barnes banned all public nudity, while the Ordinance’s

exception exempts persons “engaged in expressing a matter of

serious literary, artistic, scientific or political value” from its

reach.12    As such, J&B avers that whether the Ordinance covers a

particular instance of nudity can be determined only by examining

the content of the nudity, which it claims is precisely what the

First Amendment prohibits and triggers the strict scrutiny standard

set out in Texas v. Johnson, 491 U.S. 397, 109 S. Ct. 2533, 105 L.

Ed. 2d 342 (1989).       J&B alternatively contends that the Ordinance

is not content neutral because the City enacted the Ordinance for

an improper purpose))i.e., out of dislike for the erotic message

conveyed    by    nude   dancing.   The   district    court   rejected    these

arguments because it found the City’s predominate purpose in

enacting    the    Ordinance   to   be    ameliorating    secondary     effects

associated with public nudity, rather than disagreeing with any

erotic message conveyed by nude dancing.

      Several reasons compel us to reject J&B’s underinclusiveness

argument. First, although the Indiana statute in question in Barnes

facially banned all nudity, the Indiana Supreme Court appears to

have previously supplied a limiting construction in cases where

“some nudity [occurs] as a part of some larger form of expression



      12
             J&B also contends that the Ordinance is not content neutral because
it neither specifies who will determine whether someone is “engaged in expressing
a matter of serious literary, artistic, scientific or political value” nor
provides any guidelines on how to make that determination. We construe this as
an argument that the Ordinance is vague, which we addressed in Section III.B.

                                      -33-
meriting protection, when the communication of ideas is involved.”

Indiana    v.   Baysinger,    397 N.E. 2d   580,   587    (Ind.    1979).

Notwithstanding this limiting construction (quite similar to the

exception in Jackson’s Ordinance), a plurality of the U.S. Supreme

Court and Justice Souter found the statute to be content neutral.

See Barnes, 501 U.S. at 564 n.1, 111 S. Ct. at 2459 (discussing

Baysinger).     Moreover,    concurring        in   Barnes,      Justice   Souter

questioned whether an across-the-board ban on public nudity could

survive an overbreadth challenge if it did not contain an exception

for serious artistic productions such as “Hair” or “Equus.”                   See

Barnes, 501 U.S. at 585 n.2, 111 S. Ct. at 2470 n.2 (“It is

difficult to see, for example, how the enforcement of Indiana’s

statute against     nudity    in    a   production    of   ‘Hair’    or    ‘Equus’

somewhere other than an ‘adult’ theater would further the State’s

interest   in   avoiding     harmful     secondary    effects.”);      see   also

Triplett Grille, 40 F.3d at 136 (striking down an ordinance banning

all public nudity as overbroad because it did not contain an

exception for serious artistic entertainment). Acceptance of J&B’s

argument would place Jackson and other governments between Scylla

and Charybdis: if a government attempted to ban all nudity, its

enactment would become susceptible to an overbreadth challenge,

while if it included an exception for some nudity, it would open

itself up to a content neutrality challenge.               See Miller v. Civil

City of South Bend, 904 F.2d 1081, 1121 (7th Cir. 1990) (en banc)


                                        -34-
(Easterbrook, J., dissenting) (“A decision saying that a statute

does not apply to protected expression recognizes the supremacy of

the Constitution       over    state   law;   to   acknowledge       a   limit   the

Constitution    imposes       on   legislation     is   not    to    abandon     the

generality of the law.”), reversed sub nom. Barnes v. Glen Theatre,

Inc.,   501 U.S. 560, 111 S. Ct. 2456, 115 L. Ed. 2d 504 (1991).

Further, Barnes as well as other Supreme Court cases suggest that

where   no   adverse    secondary      effects     linked     to    public   nudity

exist))such as presumably would not occur at a performance of

“Hair” or “Salome”))the government can except the nudity from its

otherwise general prohibition without destroying the enactment’s

content neutrality. See Barnes, 501 U.S. at 585 n.2, 111 S. Ct. at

2470 n.2; Young, 427 U.S. at 82 n.6, 96 S. Ct. at 2458 n.6

(Stevens, J., concurring) (“[E]ven if this were a case involving a

special governmental response to the content of one type of movie,

it is possible that the result would be supported by a line of

cases recognizing that the government can tailor its reaction to

different types of speech according to the degree to which its

special and overriding interests are implicated.”); see also DLS,
107 F.3d at 411-12 (rejecting similar underinclusiveness argument).

     J&B alternatively contends that the Ordinance is not content

neutral because the City enacted the Ordinance for an improper

purpose. Pointing to the timing of the Ordinance’s enactment))just

one month after J&B opened Legends Cabaret))J&B claims that despite


                                       -35-
the Ordinance’s facial ban on all public nudity, the City enacted

the Ordinance as a result of its dislike for the erotic message

conveyed by nude dancing.13            If this argument were true, Jackson

would     be    targeting     an    activity     “precisely       because    of     its

communicative attributes,” Barnes, 501 S. Ct. at 577, 111 S. Ct. at

2466 (Scalia, J., concurring), thereby rendering the Ordinance

presumptively        unconstitutional.         See,    e.g.,     United    States    v.

Eichman, 496 U.S. 310, 110 S. Ct. 2404, 110 L. Ed. 2d 287 (1990)

(burning flag); Texas v. Johnson, 491 U.S. 397, 109 S. Ct. 2533,

105 L. Ed. 2d 342 (1989) (same).

     “Courts, however, normally do not look behind the legislative

findings       and   policy    to    attempt     to    discern     the    hidden    (as

distinguished        from   the     stated)    purpose    of     the   legislation.”

Ambassador Books & Video v. City of Little Rock, 20 F.3d 858, 863-

64 (8th Cir. 1994); see also D.G. Restaurant Corp. v. City of

Myrtle Beach, 953 F.2d 140, 146 (4th Cir. 1991) (rejecting argument

that legislators enacted a ban on public nudity because they

disagreed with the message conveyed by nude dancing where ban was

enacted shortly after nude dancing club announced plans to open).

Moreover, although one of the Ordinance’s preambulatory clauses

provides that        the    City    enacted    the    Ordinance    because    of    its

interest in protecting order and morality, another clause states


     13
            Neither the record nor the parties’ briefs indicates whether other
nude dancing clubs have previously operated in Jackson. If they have, this
argument would be frivolous and merit no discussion.

                                         -36-
that the City enacted this regulation in response to secondary

effects associated with public nudity.               Finally, J&B does not, and

indeed could     not,    argue    that   the    Ordinance    covers   only    nude

dancing.    Although the Ordinance makes some exceptions, it targets

public nudity.        While J&B may argue that the Ordinance places a

greater burden on it than on others, “[a] regulation that serves

purposes unrelated to the content of expression is deemed neutral,

even if it has an incidental effect on some speakers or messages

but not others.”         Ward, 491 U.S. at 791, 109 S. Ct. at 2754.

Therefore, we reject J&B’s argument that the City enacted the

Ordinance for an improper reason.

      J&B has failed to demonstrate that the Ordinance is not

content neutral. The Ordinance thus complies with O’Brien’s third

criterion.14

                                         4

      J&B additionally contends that the Ordinance fails O’Brien’s

fourth prong because the City provides no alternative avenues of

communication.        The district court held that because Barnes gave

governments     the     power    to   ban     nude    dancing   altogether,    no

alternative avenues of communication need be provided.



      14
            Quoting the old saw that “beauty is in the eye of the beholder,” J&B
also argues that the Ordinance is not content neutral because the government is
incapable of distinguishing one form of “art” from another. This argument echoes
Judge Posner’s concurrence in City of South Bend, 904 F.2d at 1089-1104. While
this position may have much to commend it, the Supreme Court unambiguously
refused to adopt it when reversing City of South Bend in Barnes. Accordingly,
we need not comment further upon this argument.

                                       -37-
     The plurality opinion in Barnes upheld the ban on public

nudity under this prong because it found Indiana’s requirements to

be reasonable: “Indiana’s requirement that the dancers wear at

least pasties    and   G-strings      is    modest,   and    the      bare   minimum

necessary to achieve the State’s purpose.”              Barnes, 501 U.S. at

572, 111 S. Ct. at 2463.      Justice Souter expressed a similar view:

“Pasties and a G-string moderate the expression to some degree, to

be sure, but only to a degree.               Dropping the final stitch is

prohibited, but the limitation is minor when measured against the

dancer’s remaining capacity and opportunity to express the erotic

message.”   Id. at 587, 111 S. Ct. at 2471.

     We   too   find   the   City’s    restrictions         to   be    reasonable.

Jackson’s Ordinance defines “nudity” as “the showing of the human

genitals, anus, or the female nipple.”            J&B’s dancers presumably

could avoid violating the Ordinance by wearing pasties and a G-

string that covered their nipples, anuses, and genitalia.                     Thus,

J&B’s dancers may have ample avenues of communication open to

express their erotic message;          they would be prevented only from

“dropping the final stitch.” Barnes, 501 U.S. at 587, 111 S. Ct. at

2471 (Souter, J., concurring).             Although not being permitted to

drop that final stitch may decrease the number of patrons who

desire to see the dancing at Legends Cabaret, “[t]he inquiry for

First Amendment purposes is not concerned with economic impact;

rather, it looks only to the effect of this ordinance upon freedom


                                      -38-
of expression.”         Young, 427 U.S. at 78, 96 S. Ct. at 2456 (Powell,

J.,    concurring).            Accordingly,       we    conclude   that     Jackson   has

satisfied O’Brien’s fourth criterion.

                                              V

       J&B finally contends that the Ordinance is preempted by state

law.       Mississippi has a “home rule” statute that grants cities the

power to enact ordinances related to the care, management, and

control of municipal affairs, as long as the ordinance is not

inconsistent with the state constitution or a state statute.15                        See

MISS. CODE ANN. §       21-17-5.         Section 21-17-5 also provides that the

powers given to municipalities are complete without the existence

of    or    reference     to    any      specific      state   statute.16     Id.     J&B

       15
               MISSISSIPPI CODE ANN. §    21-17-5 provides that

       [t]he governing authorities of every municipality of this state
       shall have the care, management and control of the municipal affairs
       . . . In addition to those powers granted by specific provisions of
       general law, . . . municipalities shall have the power to adopt any
       . . . ordinances with respect to such municipal affairs . . . which
       are not inconsistent with the Mississippi Constitution of 1890, the
       Mississippi Code of 1972, or any other statute or law of the State
       of Mississippi . . . [T]he powers granted to . . . municipalities in
       this section are complete without the existence of or reference to
       any specific authority granted in any other statute or law of the
       State of Mississippi.
       16
              Prior to 1992, a city could “only exercise such powers as are
delegated by the Legislature . . . [and had] no power except that delegated to
it by the state . . . [and its] powers . . . [were] to be construed most strongly
against an asserted right not clearly given and [could not] be extended by mere
implication.” Hattiesburg Firefighters Local 184 v. City of Hattiesburg, 263 So.
2d 767, 769 (Miss. 1972). Relying on Hattiesburg Firefighters, several cases
struck down ordinances regulating obscenity on grounds that municipalities were
not authorized by state law to regulate obscenity. See Videophile, Inc. v. City
of Hattiesburg, 601 F. Supp. 552, 553-54 (S.D. Miss. 1985); Fernwood Books and
Video, Inc. v. City of Jackson, 601 F. Supp. 1093, 1095-96 (S.D. Miss. 1984). In
1992, Mississippi increased the power of municipalities by amending § 21-17-5 to
read: “in addition to those powers granted by specific provisions of general law,
. . . municipalities shall have the power to adopt any . . . ordinances with

                                            -39-
identifies    several    state    statutes    with    which   it   claims    the

Ordinance is inconsistent.

      J&B first contends that Mississippi allows all nonlewd public

nudity because MISS. CODE ANN. § 97-29-31 prohibits wilful and lewd

nudity,17 and that the Ordinance is inconsistent with § 97-29-31

because it prohibits nonlewd public nudity. The Mississippi Supreme

Court has explained on several occasions that an ordinance is

“inconsistent” with a state statute only if the two are in direct

conflict, as determined by reference to the facts of the case at

hand. See Maynard v. City of Tupelo, 691 So. 2d 385, 388 (Miss.

1997); City of Jackson v. Lee, 252 So. 2d 897, 898 (Miss. 1971).

Ordinances that supplement or address a different subject matter

than a state statute are not inconsistent with the statute unless

the state has explicitly provided that localities cannot further

regulate a given area. See Lee, 252 So. 2d at 897.             Silence on the

part of the state does not give rise to an inference that the state

has   prohibited     localities     from     enacting    ordinances     further

regulating an area. See Maynard, 691 So. 2d at 388.                  Thus, the

state’s ban of lewd public nudity))and silence on the subject of


respect to such municipal affairs . . . which are not inconsistent with”
Mississippi law.    MISS. CODE ANN. § 21-17-5 (Supp. 1997). Thus, Mississippi
statutorily abrogated the holdings of Videophile and Fernwood Books, and contrary
to the arguments of J&B, we will not rely upon those cases.
      17
            Section 97-29-31 provides: “A person who wilfully and lewdly exposes
his person, or private parts thereof, in any public place, or in any place where
others are present, or procures another to so expose himself, is guilty of a
misdemeanor and, on conviction, shall be punished by a fine not exceeding five
hundred dollars ($500.00) or be imprisoned not exceeding six (6) months, or
both.”

                                      -40-
nonlewd public nudity))does not give rise to an inference that the

state has expressed an intent to allow nonlewd public nudity.                         See

id.    This conclusion is strengthened by MISS. CODE ANN. § 19-5-103,

which permits boards of supervisors of counties containing or

adjacent to a city with a population of at least 200,000 to

regulate public displays of nudity.                        Although this statute is

inapplicable here,18 its existence further suggests that Mississippi

intended         to   allow   additional       regulation     of    public   nudity   by

localities. See also MISS. CODE ANN. § 21-19-15 (granting police

powers      to    municipalities        but    not    to   boards   of    supervisors).

Accordingly, we reject J&B’s argument that Mississippi intended to

permit nonlewd public nudity by banning lewd nudity.

       J&B further argues that the Ordinance directly contradicts

§ 97-29-31 because the Ordinance, through the exception, allegedly

allows lewd nudity if the nudity occurs when a person is “engaged

in expressing a matter of serious literary, artistic, scientific or

political value.”             Contrary to J&B’s argument, the Ordinance and

§ 97-29-31 may, in fact, overlap.                    Neither § 97-29-31 nor the two

reported         cases   applying       this     section     define      “lewdly.”    See

Pendergrass v. Mississippi, 193 So. 2d 126, 128 (Miss. 1966)

(reversing the conviction of a nude sunbather under this section);

Stark v. Mississippi, 33 So. 175, 175 (Miss. 1903) (overturning

       18
              By its terms,      this section is inapplicable for two reasons. First,
Jackson had a population         of 196,637 in the 1990 federal census. U.S. DEP’T OF
COMMERCE, COUNTY AND CITY DATA   BOOK 770 (1994). Second, the statute grants the power
to regulate public nudity        to county boards of supervisors, not to city councils.

                                              -41-
conviction under this section where indictment omitted the term

“lewdly”).     Other public indecency statutes in other states,

however,   generally     define     “lewd”   by    reference   to    the    Miller

definition of obscenity, the third prong of which is identical to

the Ordinance’s exception. See South Carolina v. Bouye, 484 S.E.2d
461, 464 (S.C. 1997) (noting that dictionaries define “lewd” and

“obscene” synonymously, and holding that a statute prohibiting lewd

nudity covers only obscenity); Louisiana v. Crater, 388 So. 2d 802,

803 (La. 1980) (finding a state statute prohibiting lewd dancing

void for     vagueness    because    it    might   reach    more   than    obscene

dancing); City of Seattle v. Johnson, 791 P.2d 266, 269 (Wash. Ct.

App.   1990)   (holding     city’s    lewd     conduct     ordinance      facially

overbroad).     Section 97-29-31, to be constitutional, may thus

include an exception in the case of a person “engaged in expressing

a matter of serious literary, artistic, scientific or political

value.”    See Brockett v. Spokane Arcades, Inc., 472 U.S. 491, 498-

99, 105 S. Ct. 2794, 2798-99, 86 L. Ed. 2d 394 (1985) (partially

invalidating    Washington’s      public     indecency     statute   because   it

contained an overbroad definition of lewdness); Hill, 482 U.S. at

468-70, 107 S. Ct. at 2513-14. If so, § 97-29-31 and the Ordinance

may overlap, rather than being inconsistent. See, e.g., City of

Hattiesburg v. Region XII Comm’n on Mental Health and Retardation,

654 So. 2d 516, 518 (Miss. 1995) (rejecting state law preemption

argument     where   state     statute       and    municipality       ordinance


                                      -42-
overlapped); Pap’s A.M. v. City of Erie, 674 A.2d 338, 347 (Pa.

Commw. Ct. 1996) (same).

     J&B further contends that the Ordinance is inconsistent with

MISS. CODE ANN. § 97-29-103, which defines obscenity, because the

Ordinance contains only one prong of § 97-29-103’s three-part

obscenity test.19      Section 97-29-103's definition of obscenity

mirrors   the   three-pronged     Miller     obscenity    test,     while    the

Ordinance only contains the “serious literary, artistic, scientific

or political value” prong.        We reject J&B’s argument because, as

the Supreme Court has noted on several occasions, nudity and

obscenity are not synonymous, see Schad, 452 U.S. at 66, 101 S. Ct.

at 2181; Erznoznik, 422 U.S. at 213, 95 S. Ct. at 2275, and

therefore the state’s ban on the latter does not preempt the City’s

ban on the former. See Maynard, 691 So. 2d at 388.           Moreover, as we

noted in our discussion of vagueness, supra, if the City were

required to include all three prongs of Miller and MISS. CODE ANN.

§ 97-29-103, it could regulate only obscene nudity, which would


     19
           MISS. CODE ANN. § 97-29-103 provides that

(1) Material or performance is obscene if:

     (a)   To the average person, applying contemporary community
     standards, taken as a whole, it appeals to the prurient interest,
     that is, a lustful, erotic, shameful, or morbid interest in nudity,
     sex or excretion; and

     (b)   The material taken as a whole lacks         serious   literary,
     artistic, political or scientific value; and

     (c)   The material depicts or describes in a patently offensive way,
     sexual conduct specifically defined in subparagraphs (i) through (v)
     below: . . .

                                    -43-
eviscerate its ability to regulate nonobscene nudity. Cf. SDJ, 837
F.2d at 1280 (rejecting topless bar’s argument that state law

preempted    local   ordinance    because     the    state   law    addressed      a

different, albeit related, area than did the local ordinance). To

the extent that MISS. CODE ANN. § 97-29-103 and the Ordinance

overlap, as    noted   above,     no    preemption    results.      See    City    of

Hattiesburg, 654 So. 2d at 518.

     Finally, J&B argues that MISS. CODE ANN. § 19-5-103,20 which

defines “nudity” for purposes of determining the regulatory powers

of a county board of supervisors, constitutes the state’s official

definition    of   nudity   for   all    purposes,    and    that   because       the

Ordinance’s definition of nudity is inconsistent with this statute,

the Ordinance is preempted.        See Steverson v. City of Vicksburg,

900 F. Supp. 1, 11 n.9 (S.D. Miss. 1994) (suggesting in dicta that

this section may be the state’s definition of nudity).                    The plain

language of the statute, however, contradicts J&B’s argument: “For

purposes of this section the term “nudity” means . . .”                     In our

view, the state would not have begun this statute with the words,

“[f]or purposes of this section” if the state had wanted to create

an all-encompassing definition of nudity.               Bearing in mind the

     20
            In relevant part, § 19-5-103 provides:

     For the purposes of this section the term “nudity” means uncovered,
     or less than opaquely covered, postpubertal human genitals, pubic
     areas, the postpubertal human female breast below a point
     immediately above the top of the areola, or the covered human male
     genitals in a discernibly turgid state.      For purposes of this
     definition, a female breast is considered uncovered if the nipple
     only or the nipple and areola only are uncovered.

                                       -44-
Mississippi Supreme Court’s guidance that silence on the part of

the state does not indicate an intent to preempt, see Maynard, 691
So. 2d at 388, we are hesitant to say that because Mississippi has

defined “nudity” for purposes of a county board of supervisors’

powers, this definition should apply to municipalities as well.

Since § 21-17-5 now gives municipalities control over the care,

management, and control of municipal affairs “without the existence

of or reference to” specific authority delegated by the state, and

§ 19-5-103 applies only to county boards of supervisors, we find

that § 19-5-103 and the Ordinance are not inconsistent. We thus

conclude that the Ordinance is not preempted by state law.

                                VI

     For the foregoing reasons, the district court’s grant of

summary judgment in favor of the City is VACATED.   J&B’s arguments

for summary judgment as a matter of law are DENIED.    The case is

REMANDED for proceedings consistent with this opinion.




                               -45-
                            APPENDIX A

         ORDINANCE PROHIBITING NUDITY IN A PUBLIC PLACE

     WHEREAS, the City of Jackson has a governmental interest in
protecting order and morality and the City recognizes the societal
disapproval of nudity in public places and amongst strangers; and

     WHEREAS, the City of Jackson has a legitimate interest in
combating secondary effects associated with public places where
persons who are physically present appear nude amongst strangers;

     WHEREAS, the Supreme Court of the United States in Barnes v.
Glen Theatre, Inc., has held that a governing authority may
prohibit nudity in public places;

     NOW, THEREFORE, BE IT ORDAINED:

     Public nudity

     SECTION 1 (A): A person physically present in a public place
who is not engaged in expressing a matter of serious literary,
artistic, scientific or political value who knowingly or
intentionally:

     (1) engages in sexual intercourse;
     (2) appears in a state of nudity; or
     (3) fondles the genitals of himself, herself, or another
     person;

commits public nudity, a misdemeanor.

(b) ‘Nudity’ means the showing of the human genital, anus, or the
female nipple.

     SECTION 2: Any supervisor, manager, property owner, business
owner, or employer who shall knowingly suffer or permit any person
to engage in public nudity on premises under their control shall be
guilty of a misdemeanor.




                               -46-